NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NOE MARTIN CAMPOS-HERNANDEZ,                    No.    15-70500

                Petitioner,                     Agency No. A095-762-757

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Noe Martin Campos-Hernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying withholding of removal and relief under the

Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny the petition for

review.

      Substantial evidence supports the agency’s determination that Campos-

Hernandez failed to demonstrate a nexus between the harm he fears in Mexico and

a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members has no nexus to a protected ground”). Thus,

Campos-Hernandez’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Campos-Hernandez failed to show it is more likely than not that he would be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009) (no

likelihood of torture established).

      PETITION FOR REVIEW DENIED.




                                         2